﻿Let me impart at the
outset the sad news I received early today of the aerial
bombardment by the Taliban of the city of Mazar-i-
Sharif, the sixteenth consecutive bombardment in just two
days. These bombardments have taken as many as 150
lives among the civilian population of the city, mostly
women and children. I express outrage and condemnation
at this cowardly act of terror, which typifies the Taliban’s
gross violation of international humanitarian law and their
relentless belligerence against every norm recognized by
the world today.
I stand before the Assembly and the world
community in the tradition of past Afghan
representatives — with the exception of those during the
years of occupation — representing an independent,
sovereign and non-aligned Afghanistan.
One year ago, our Foreign Minister, the late Abdul
Rahim Ghafoorzai, stood on this podium to explain the
dark and ominous movement known as the Taliban,
which — backed by foreign forces — had invaded
Afghanistan. Tragically, Mr. Ghafoorzai died in the
19


service of his nation. So today it is my duty to stand before
the Assembly to explain the struggle the Afghan people
have waged against these mercenaries.
When the Taliban entered Kabul on 27 September
1996 their first act was to storm the United Nations
complex. The past 12 months have seen a seemingly
endless series of edicts issued by the Taliban in areas of
Afghanistan that they claim to control. Under those edicts,
they have in fact imprisoned every woman and terrorized
every man.
Their latest ignominious act has been to arrest Emma
Bonino, the European Union Commissioner for
Humanitarian Affairs, her aides and a group of visiting
international journalists, including CNN’s Christiane
Amanpour. Outraged by the Taliban’s act, the German
Foreign Minister, Mr. Klaus Kinkel, said that he considered
it a slap in the face and an act of “cynical disregard for the
entire European Union”. The group was eventually released,
but not before at least two of its members were beaten with
the butt of a Kalashnikov rifle. Ms. Bonino told Reuters
that the experience had given her a taste of what Afghans
go through every day under the Taliban.
“This is an example of what people here go
through every day: in a situation of random terror.”
[Reuters News Wire, “EC commissioner released by
Taleban,” 29 September 1997]
An Afghan quoted in The New York Times of 24
September 1997 stated,
“Most days I wake up thinking we’d all be better off
dead than under these fanatics.”
These are just a couple of facts to open a small window
onto the gloom and despair facing our people.
As this terror continues in Afghanistan, we are here
today to discuss the Afghan question, which is now an
international issue.
As the crisis in Afghanistan continues to unfold, we
must ask — and answer — important questions, questions
to be answered particularly by those who, under the guise
of neutrality, equate the aggressors with the victims of
aggression. Those questions are: Who is following the rules
of the civilized world? Whose actions warrant recognition?
Who deserves to participate in civilized discussion at a
global level?
On the battlefield, we continue, of course, to defend
ourselves and our nation. In this imposed war, we are
taking what we consider to be the moral high ground of
negotiation and dialogue.
The Islamic State of Afghanistan — like many
others in the world, including some prominent Pakistani
politicians and commentators — still identifies Pakistani
intervention and interference in the internal affairs of
Afghanistan as the root cause of the prolonged conflict
and the subsequent suffering of our people.
Pakistan constantly alleges that the Taliban control
two thirds of Afghanistan, including Kabul, where peace
prevails. Mr. William Maley, the renowned Australian
expert on Afghanistan, stated earlier in the year that the
Taliban brought peace to Kabul in the same sense that
Hitler brought peace to Warsaw.
On 7 August 1997, Mr. Gohar Ayub Khan, the
Foreign Minister of Pakistan, said:
“In Afghanistan ... the majority in the country is
Pakhtoons, who are 60 per cent. The other groups,
including Uzbeks, Tajiks, Hazaras and Ismailis
collectively, constitute about 40 per cent.”
The Pakistani Foreign Minister is blatantly inventing
fraudulent statistics to fuel the flames of ethnic hatred and
conflict in Afghanistan and to justify Pakistani objectives.
No valid statistics could claim that any ethnic group in
Afghanistan — Pakhtoon, Tajik, Uzbek or other —
constituted more than 37 per cent of the population. If
Pakistan continues its irresponsible policy of perpetrating
ethnic hatred in Afghanistan, a consequential escalation of
“ethnic cleansing” will threaten the national unity of our
country.
Pakistan maintains that it has no favourites in
Afghanistan. The reality is that the Pakistani
establishment has designated one group of Afghans to be
the natural rulers over all the rest and conceivably to turn
Afghanistan into a subservient protectorate State.
The reality was best expressed by Fred Halliday, an
international affairs specialist at the London School of
Economics, who wrote last November:
“The capture by Taliban guerrillas of the
Afghan capital, Kabul, however short- or long-lived,
has come after two years of one of the most
obnoxious interventions by one State in the affairs of
20


another in many years. Reported in the West as an
indigenous struggle, in fact Pakistan set up the Taliban
as a semi-regular fighting force in 1994 ... providing
them with ... guns, money, fuel and technical support
... Since its creation in 1947, Pakistan has harboured
the goal of dominating its northern neighbour.” [The
Nation, “Kabul’s Patriarchy with Guns”, 11 November
1996, p. 19]
And, finally, the Pakistani Government, by proposing
the dubious “vacant-seat” formula for Afghanistan, strives
to expel from the United Nations a country that has been a
member of this global body since before the birth of
Pakistan.
My delegation is grateful to the Secretary-General, Mr.
Kofi Annan, for having summarized the tragic situation in
Afghanistan in his address to the fifty-second session of the
General Assembly on 22 September 1997.
According to General Assembly resolution 51/195 B,
which was adopted unanimously on 17 December 1996, and
fully supported by the Islamic State of Afghanistan, the
Assembly is
“Strongly committed to the sovereignty,
independence, territorial integrity and national unity of
Afghanistan”. [resolution 51/195 B, seventh
preambular paragraph]
The General Assembly also stressed
“the importance of non-intervention and non-
interference in the internal affairs of Afghanistan”.
[ibid., sixteenth preambular paragraph]
Unfortunately, since last year the supply of weapons and
ammunition from abroad has massively increased and
constitutes a very important programme of action by the
powerful Pakistani intelligence service, Inter-Service
Intelligence (ISI).
The situation has also worsened with regard to what
the resolution called
“actions undermining the security of State frontiers,
including the growing illicit traffic in arms and
narcotics by criminal elements and groups from
[Taliban occupied] areas of Afghanistan and ... the use
of [occupied] Afghan territory for the training and
harbouring of terrorists”. [ibid., eighteenth preambular
paragraph]
It is amazing that some of the countries that consider
terrorism a threat to peace should nonetheless — while
claiming impartiality — favour the rejectionist Taliban by
equating them with the Government of the Islamic State
of Afghanistan, which shares the mounting concerns of
the General Assembly in this matter.
With regard to the peace process, we share the view
that
“the main responsibility for finding a political
solution to the conflict lies with the Afghan parties”.
[ibid., paragraph 2]
The Taliban, however, favoured, encouraged and assisted
by the cross-border political and military support,
consider their only responsibility to be the waging of an
aggressive war aimed at conquering the whole of Afghan
territory by crushing all resistance movements.
The Taliban’s intransigence and disregard for United
Nations General Assembly and Security Council
resolutions calling for a peaceful settlement of the Afghan
problem are a fact well known to the international
community. The report of the Secretary-General dated 16
March 1997 indicates that:
“The Taliban, judging both from their words and
from their activities on the ground, appear
determined to gain military and political control of
the whole of Afghanistan and to establish their
vision of an Islamic State”. [A/51/838, paragraph 7]
The Secretary-General’s report (A/51/929) of
16 June 1997 equally illustrates Taliban’s choice of the
military option and its intention to overrun the country by
force. This utterly bellicose position of the Taliban, while
prolonging the suffering of the Afghan people is
aggravating the concerns of the countries in the region,
which views it as a serious threat to the region’s peace
and security. It is worth mentioning that the Taliban’s
aggressive attitude is encouraged by military intelligence
services of neighbouring Pakistan, which still hopes to
install a puppet regime in Kabul, subservient to its
expansionist and hegemonic desires. The dull-minded
interventionists should read the history of Afghanistan
once again and learn from the defeat of previous
aggressors in this homeland of dauntless and courageous
people.
We are fully aware
21


“that a cessation of armed hostilities ... and political
stability are indispensable if reconstruction measures
are to have a lasting effect”. (Resolution 51/195 A,
eighth preambular paragraph)
The Taliban have expressed no interest in the urgently
needed reconstruction of the country. In fact, starvation by
blockade is their favourite weapon against Afghans.
We express our full
“support for the continuing efforts of the United
Nations Special Mission to Afghanistan” (Resolution
51/195 B, thirteenth preambular paragraph)
led by Mr. Norbert Holl, and the special assignment on
30 July 1997 of Ambassador Lakhdar Brahimi as Special
Envoy of the Secretary-General to assess the situation and
the role of the United Nations in Afghanistan.
We reaffirm the full support of our Government for
the
“activities of the United Nations Special Mission to
Afghanistan, in facilitating ... in cooperation with
[neighbouring and] interested States and international
organizations, the political process towards the goals
of national reconciliation and a lasting political
settlement with the participation of all parties to the
conflict”. (ibid., paragraph 5)
Because of the shortage of time, I am omitting some
paragraphs from my prepared text.
The Taliban have refused to negotiate any political
settlement and have insisted on a unilateral military
solution.
The Islamic State of Afghanistan honours
“its commitments regarding the safety and full
freedom of movement of United Nations personnel, in
particular the personnel of the United Nations Special
Mission, as well as the security of their premises in
Afghanistan.” (ibid., paragraph 7)
Recently, however, as a result of the disturbances
brought about on 14 September 1997 by Taliban
infiltration, the premises belonging to international aid
agencies and non-governmental organizations in the city of
Mazar-i-Sharif were plundered. This city was previously a
haven of peace and security. The Islamic State of
Afghanistan remains committed to the safety of the
United Nations personnel and the personnel of other aid
agencies in Afghanistan.
The Islamic State of Afghanistan, in the light of the
mounting needs of the Afghan people, appeals to all
donor agencies not to abandon Afghanistan, particularly
in the face of the upcoming harsh winter.
Security Council document S/1997/588 of
25 July 1997 explains the Islamic State of Afghanistan’s
agreement to a Declaration of the United National and
Islamic Front for the Salvation of Afghanistan, the
foundation for an enlarged body representing all ethnic
groups from all over Afghanistan. The Declaration
addresses an appeal in favour of the peace process to the
Taliban and the Pakistani Government.
We favour
“An immediate and durable ceasefire among the
Afghan parties, to be supervised by a commission
composed of representatives of all the warring
parties, facilitated by the United Nations”. (ibid.,
paragraph 8)
One of the most important elements in the General
Assembly and Security Council resolutions on
Afghanistan is the call for
“demilitarization of Kabul, with adequate safeguards
to ensure security and public order”. (ibid.)
The Islamic State of Afghanistan considers this point to
be very important. It could constitute a credible precedent
that could be applied in the future in other parts of the
country.
The
“establishment of a broad-based and fully
representative authoritative council” (ibid.)
as required by the General Assembly resolution, will be
feasible if the appeal of the United Front inviting the
Taliban to join the Front is heard. The Islamic State of
Afghanistan, in this regard, extends its full cooperation to
the United Nations. It is imperative to secure the
agreement of the Taliban with the United Nations and to
ensure its full cooperation with such a broad-based
authoritative council.
22


We are ready to cooperate for the creation of
“a national security force to provide for security
throughout the country and oversee the demobilization
of all the warring parties through the collection and
safeguarding of all heavy weapons in the country, and
to stop the flow of arms and of equipment related to
arms production to the parties”. (ibid.)
We are grateful to the leaders and Governments of the
central Asian republics of Uzbekistan, Kyrgyzstan and
Turkmenistan for their respective proposed peace initiatives,
as well as to the Islamic Republic of Iran. Apart from
supplementing each other, these initiatives may be
coordinated so as to lead to the convening of useful
negotiations with a specific agenda under the auspices of
the United Nations. The proposals, however, thus far have
not been accepted by the Taliban.
The General Assembly deplored
“the civilian casualties inflicted by the indiscriminate
use of landmines.” (ibid., paragraph 11)
The Taliban have recently spread landmines in and around
the northern city of Kunduz. This is only one example of
Taliban mass use of landmines.
The Islamic State of Afghanistan shares the General
Assembly’s deep concern over and denunciation of
“the discrimination against women and girls and other
recurring abuses of human rights in Afghanistan ...
emphasizing the importance of democracy and of the
realization of human rights in any future political
process in Afghanistan”. (ibid., ninth preambular
paragraph)
Mr. Lloyd Axworthy, the Minister of Foreign Affairs of
Canada, said in his statement of 25 September in this
Assembly:
“Canadian women, appalled at the treatment of their
sisters in Afghanistan, have started a letter-writing
campaign. I will be delivering some 5,000 letters
today to the Secretary-General, which call on him to
take the lead in exposing the gross human rights
violations of women in Afghanistan as unacceptable in
the eyes of the world’s citizens.” [See Official
Records of the General Assembly, Fifty-second
Session, Plenary Meetings, 12th meeting]
We draw the attention of the General Assembly to
the recent document (A/52/384) containing the
Declaration of Principles made by the United Islamic and
National Front for the Salvation of Afghanistan, adopted
on 20 September 1997 by the Islamic State of
Afghanistan. The Declaration, systematizing a political
framework for the country, contains the following
principles: first, the principle of Islam; secondly, the
principle of independence and international cooperation;
thirdly, the principles of democracy and pluralism;
fourthly, the principles of election and delegation of
authority to local administration; and, fifthly, the principle
of human rights.
The General Assembly last year called on
“all States strictly to refrain from any outside
interference in the internal affairs of Afghanistan,
including the involvement of foreign military
personnel”. (Resolution 51/195 B, paragraph 15)
Regarding the involvement of Pakistani military personnel
in Afghanistan, the Government of the Islamic State of
Afghanistan has transmitted amply documented
information to the United Nations.
The book, entitled The Not-So-Hidden Hand —
produced by the Ministry of Foreign Affairs of the
Islamic State of Afghanistan — has been distributed to
the members of the Security Council, some other
interested countries and the Secretariat of the United
Nations. This book — I will not go through it; it is a big
book — documents directly and proves the physical
presence of Pakistani paramilitary and military personnel
inside Afghanistan, fighting alongside the Taliban against
the Islamic State of Afghanistan.
The book includes, first, identification photos of
each Pakistani captive, prisoner registration forms with
detailed descriptions, fingerprints and other data
pertaining to each; secondly, identification cards taken
from some prisoners that illustrate their membership in
extremist Pakistani organizations responsible for terrorist
acts in South Asia, such as Anjuman-i-Sipah-e-Sahaba
Pakistan; and thirdly, correspondence from most of the
prisoners to their families in Pakistan, written mostly in
Urdu — the official Pakistani language, which is not
spoken in Afghanistan.
I should like to remind the Assembly that on 3 July
1997 Mr. Francis Okelo, the Deputy Head of the United
Nations Special Mission to Afghanistan, together with a
23


United Nations military adviser, paid a visit to Maimana
prison in northern Afghanistan and verified the physical
presence of Pakistani military prisoners in the prison. And
The News of 6 September 1997 — printed in Islamabad —
contains an article entitled “Pakistanis in Masood’s captivity
plead for release”.
The General Assembly called upon all States
immediately to end the supply of arms, ammunition,
military equipment, training or any other military support
to all parties to the conflict in Afghanistan. Furthermore,
document A/52/403, dated 29 September 1997, confirms the
recent dispatch of some 600 additional military personnel
and that shipments of arms from Pakistan to Afghanistan
have significantly increased.
The General Assembly has reiterated that the
continuation of the conflict in Afghanistan provides a fertile
ground for terrorism and drug trafficking, which destabilize
the region and beyond. The United Nations Information
Service reported on 11 September 1997 a rise in opium-
poppy production in Afghanistan to 2,800 metric tons in
1997, an estimated 25 per cent increase over 1996.
Mr. Derek Fatchett, a Minister in Britain’s Foreign Office,
pointed out in The Guardian of 25 June 1997 that the
Taliban war chest is financed by drug money. Furthermore,
96.4 per cent of Afghanistan’s total opium production
originates in provinces currently under Taliban control,
according to the United Nations Information Service report.
Afghanistan, as a State party to the Convention for the
Protection of the World Cultural and Natural Heritage of
23 November 1972, has recognized its primary duty to
ensure the identification, protection, conservation,
preservation and transmission to future generations of, inter
alia, the cultural heritage situated in the country. The
General Assembly has called upon all Afghan parties to
take appropriate steps to prohibit, prevent and, if necessary,
put a stop to any form of theft, pillage or misappropriation
of and any acts of vandalism directed against, cultural
property of the Afghan nation. The Taliban, however, on 17
April 1997, out of fanaticism expressed its intention to
demolish the two largest statues of Buddha in the world. In
spite of great concern by the Secretary-General and
Mr. Federico Mayor, Director of the United Nations
Educational, Scientific and Cultural Organization
(UNESCO), and many Buddhist leaders throughout the
world, the Taliban did not exhibit any change of attitude.
Fortunately, its military push was repulsed and the colossal
statues remain intact.
In this context, reference should be made to the
ancient artifacts plundered from the rich Kabul National
Museum. According to Pakistani press reports, the
artifacts have been added to the personal collections of
the former Pakistani Prime Minister, Benazir Bhutto, and
the former Minister of the Interior, Nasirullah Babar. On
behalf of the people of Afghanistan, I call upon the
Pakistanis to return these irreplaceable Afghan artifacts,
which are also part of the world’s cultural heritage. I urge
UNESCO to investigate the matter.
I should like to announce that the delegation of the
Islamic State of Afghanistan, together with some other
countries of the third world, will co-sponsor the draft
resolution entitled “Towards a culture of peace,”
submitted under agenda item 156. My delegation also
supports the resolution of the Economic and Social
Council adopted in Geneva entitled “Proclamation of the
Year 2000 as the International Year for the Culture of
Peace”.
We want to establish the best fraternal relations with
Pakistan and other neighbouring countries. Afghanistan’s
pivotal location places it, as always, at the crossroads of
different corners of Asia. Naturally, no regional economic
cooperation — in the context of the transit of goods,
petroleum and natural gas — can succeed without a
peaceful Afghanistan enjoying administrative unity.
Afghanistan must cease to exist as a country of
confrontation, discord and clashes. Rather, it must turn
into a land of interrelation, association, joint action and
cooperation. This is the genuine desire of all patriotic
Afghans and of the true friends of Afghanistan.
Fifty-two years ago, the United Nations was founded
on the paramount ideals of a safer world and on
parameters of global peace and collective security. The
Foreign Minister of Italy, His Excellency Mr. Lamberto
Dini, said in his speech last week before the General
Assembly:
“We no longer live in a world of purely
national interests. More and more, policy-making is
informed by global concerns such as human rights,
solidarity and social justice. At the threshold of the
twenty-first century, let us pledge to settle religious
and ethnic conflicts through dialogue, tolerance and
cultural exchange, and to find collective answers to
international terrorism, organized crime, drug
trafficking and the degradation of the environment.”

Let me from this rostrum remind all of us here, as the
general debate draws to a close, that we must ask ourselves
about the level of our commitment to the implementation of
the ideals I have mentioned.









